UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA,

 

 

)
)
Plaintiff, )
) — —?
VS. ) Case No. f gO : C(L- 00315 AGF
: )
Susan! Darow . )
)
Defendant. )

NOTICE OF COMPLIANCE WITH LOCAL RULE 12.07(A)

Comes now counsel for the above named Defendant and, pursuant to Local Rule 12.07,

notifies the Court as follows:

 

A Notice of Appeal will be filed by defense counsel within the time
allowed by law.

 

 

Yi Defense counsel has explained to defendant his/her right to appeal
and defendant has not requested that counsel file a Notice of Appeal.

 

 

 

 

The defendant declines to sign this notice.

 

(Note: Defense counsel should check the appropriate box(es) above.)

Stenature of Attorney”

 

xX] I have been fully informed of my right to appeal the final judgment in
this case, I do not wish to file a Notice of Appeal, and I have instructed
my attorney not to file a Notice of Appeal.

tila| x Pitt an”

ate Signature of Defendant
